Exhibit 10.1

AMENDMENT NUMBER 1 TO

ROCK-TENN COMPANY

ANNUAL EXECUTIVE BONUS PROGRAM

Rock-Tenn Company hereby amends § 5 of the Rock-Tenn Company Annual Executive
Bonus Program to read as follows:

CERTIFICATION

The Committee at the end of each Fiscal Year shall certify the extent, if any,
to which the Performance Goals set for each Participant for such Fiscal Year
have been met and shall determine the bonus payable to each Participant based on
the extent, if any, to which he or she met his or her Performance Goals.
However, the Committee shall have the right to reduce the bonus determined under
this § 5 to the extent that the Committee acting in its discretion determines
that the Performance Goals set for a Participant for a Fiscal Year no longer
were appropriate for such Participant at the end of such Fiscal Year. If the
Committee certifies that a bonus is payable to a Participant for any Fiscal
Year, such bonus shall be paid in cash as soon as practical after such
certification has been made, but in any event, by no later than the 15th day of
March following the end of such Fiscal Year. However, no Participant shall have
a right to the payment of a bonus for any Fiscal Year if his or her employment
with Rock-Tenn Company has terminated for any reason whatsoever before the date
the bonus is actually paid unless the Committee in the exercise of its absolute
discretion affirmatively directs Rock-Tenn Company to pay such bonus to, or on
behalf of, such Participant.

This Amendment Number 1 shall be effective as of this 30th day of October 2008.

 

ROCK-TENN COMPANY BY:   /s/ Steven C. Voorhees Title:   Executive VP, CFO and
Chief Administrative Officer